DETAILED ACTION
Status of Claims
Claims 1, 2, 7-9, 11-13, and 16-18 have been amended in the response received 12/17/2020.
Claims 1-18 are pending.
Claims 1-18 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the method, as claimed in claim 7, is directed to a process. Furthermore, the non-transitory computer-readable medium or media, as claimed in claim 11, is directed to an apparatus. Lastly, the system, as claimed in claim 16, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of facilitating a purchase. Specifically, representative claim 1 recites the abstract idea of: 
serving for delivery corresponding to an customer, for each of a plurality of received search terms, a shopping cart and a display of a merchant store, wherein the serving is performed such that the merchant store served logically corresponds to a merchant that is limited to one of a plurality of different merchants respectively and logically corresponding to other said merchant stores that are logically associated with an umbrella store; 
retrieving, from the umbrella store, information pertaining to: 
the customer; 
contents of the shopping cart that includes a plurality of different items each sold by a different said merchant stores; and 
payment information pertaining to a payment received by only one said merchant store for an entirety of the contents of the shopping cart from the customer; 
preparing, using the retrieved customer information, an invoice for the entirety of the contents of the shopping cart, wherein the preparing is performed such that the invoice attributes a partial payment, derived from the payment information, to each of a plurality of merchants respectively corresponding each said item in the shopping cart such that a sum of the partial payments equals to the payment received by the one said merchant store for the entirety of the contents of the shopping cart; and 
deriving, using a business rule, a donation to be made to an affinity entity by each of the plurality of merchants respectively corresponding each said item in the shopping cart.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of facilitating a purchase, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a web browser, an e-commerce customer, a virtual shopping cart, webpages, e-commerce websites, domain names, network communication, and domain site. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. This description demonstrates that these additional elements are merely generic devices such as a generic computer. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., searching for and purchasing items) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional 
Additionally, with respect to the virtual shopping cart and e-commerce customer, such limitations merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of facilitating a purchase occurs within an electronic environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. 
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of facilitating a purchase and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they virtual shopping cart and address merely amounts to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-5 do not aid in the eligibility of independent claim 1. For example, claims 2-4 merely provide further embellishments of the limitations recited in independent claim 1. 
the web-enabled device is a web-enabled mobile device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea. 
Thus, dependent claims 2-5 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, non-transitory computer-readable medium or media, and system, claims 7-9, 11-15, and 16-18 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1-5. As such, claims 7-9, 11-15, and 16-18 are rejected for at least similar rationale as discussed above.

	


	
	

	

	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0317668 A1 (hereinafter Linevsky).

Regarding claim 6, Linevsky discloses a non-transient computer readable medium comprising software executed by hardware to perform the steps of the method as defined in claim 1 (Linevsky, see at least: [0057]).
Examiner Comment Regarding Claim Interpretation:
The Examiner further notes the following limitation: 
to perform the steps of the method as defined in claim 1.
A recitation of the intended use (e.g. to perform) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, such an intended result does not impart any structural/functional limit on the operations performed. 


	


Regarding claim 10, Linevsky discloses a non-transient computer readable medium comprising software executed by hardware to perform the steps of the method as defined in claim 7 (Linevsky, see at least: [0057]).
Examiner Comment Regarding Claim Interpretation:
The Examiner further notes the following limitation: 
to perform the steps of the method as defined in claim 7.
A recitation of the intended use (e.g. to perform) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, such an intended result does not impart any structural/functional limit on the operations performed. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0078731 A1 (hereinafter Linevsky) in view of US 2016/0019628 A1 (hereinafter Udumudi) and US 2015/0317668 A1 (hereinafter Tietzen).

Regarding claim 1, Linevsky discloses a method comprising a plurality of steps each being performed by hardware executing software, wherein the steps include: 
serving for delivery to a web browser corresponding to an e-commerce customer, for each of a plurality of received search terms, a virtual shopping cart and a webpage of a merchant e-commerce website, wherein the serving is performed such that the merchant e-commerce website served to the web browser logically corresponds to a merchant domain name that is limited to one of a plurality of different merchant domain names respectively and logically corresponding to other said merchant e-commerce websites that are logically associated, and in network communication, with an umbrella domain site (Linevsky, see at least: [0077] discloses “users 156 browse the electronic catalogs stored on the server by sending requests for data.” [0081] discloses “search link 183 which does a search across all catalogs.” [0086] discloses “through the search box displayed at the top of the page, users can search for a word or phrase and be returned a list of products matching their criteria,” and “the search…can either be site wide (across all catalogs) [i.e., different merchants].” [0087] discloses “the searches are system ; 
retrieving, from the umbrella domain site, information pertaining to: 
the e-commerce customer (Linevsky, see at least: [0098] discloses “the wish list page…is displayed…the wish list allows users to ‘bookmark’ products from different merchant catalogs.” [0104] discloses “global shopping cart” where “users collect products from any of the merchant catalogs making up the system.”); 
contents of the virtual shopping cart that includes a plurality of different items each sold by a different said merchant e-commerce website (Linevsky, see at least: [0098] discloses “the wish list page…is displayed…the wish list allows users to ‘bookmark’ products from different merchant catalogs.” [0104] discloses “global shopping cart” where “users collect products from any of the merchant catalogs making up the system.”); and 
checkout information pertaining to a checkout received by only one said merchant domain name for an entirety of the contents of the virtual shopping cart from the e-commerce customer (Linevsky, see at least: [0104] discloses “global shopping cart” where “users collect products from any of the merchant catalogs making up the system and make their purchase without being sent to the individual merchant sites.”).
	Although disclosing allowing a user to checkout in a single location at a single domain, Linevsky does not disclose:
retrieving payment information pertaining to a payment received by only one said merchant domain name for an entirety of the contents of the virtual shopping cart from the e-commerce customer; and
preparing, using the retrieved customer information, an invoice for the entirety of the contents of the virtual shopping cart, wherein the preparing is performed such that the invoice attributes a partial payment, derived from the payment information, to each of a plurality of merchants respectively corresponding each said item in the virtual shopping cart such that a sum of the partial payments equals to the payment received by the one said merchant domain name for the entirety of the contents of the virtual shopping cart.
However, Udumudi teaches: 
retrieving payment information pertaining to a payment received by only one said merchant domain name for an entirety of the contents of the virtual shopping cart from the e-commerce customer (Udumudi, see at least: Fig. 5 & [0067] disclose “the online mall website 60 can provide a checkout screen 58,” wherein the fields on the screen include “payment options 174”.); and
preparing, using the retrieved customer information, an invoice for the entirety of the contents of the virtual shopping cart, wherein the preparing is performed such that the invoice attributes a partial payment, derived from the payment information, to each of a plurality of merchants respectively corresponding each said item in the virtual shopping cart such that a sum of the partial payments equals to the payment received by the one said merchant domain name for the entirety of the contents of the virtual shopping cart (Udumudi, see at least: Fig. 5 & [0067] disclose a checkout screen 58 including individual prices to each merchant and a total for the order.).

Additionally, although disclosing allowing a customer to make a purchase from a plurality of merchants, Linevsky does not disclose deriving, using a business rule, a donation to be made to an affinity entity by each of the plurality of merchants respectively corresponding each said item in the virtual shopping cart.
	However, Tietzen teaches deriving, using a business rule, a donation to be made to an affinity entity by each of the plurality of merchants respectively corresponding each said item in the virtual shopping cart (Tietzen, see at least: abstract discloses a customer transacts with a merchant in the customer’s local community in exchange for the merchant’s agreement to make an auditable donation to a charity serving the local community. [0058] discloses a message of a donation is transmitted to logical addresses of the affinity entity. See also, [0013], [0017], [0038]).  


Regarding claim 2, Linevsky in view of Udumudi and Tietzen teaches the limitations of claim 1, as noted above. Linevsky further discloses wherein each said item offered for sale at each said merchant e-commerce website is mutually exclusive to each said item offered for sale at each other said merchant e-commerce website (Linevsky, see at least: [0087]).  

	Regarding claim 3, Linevsky in view of Udumudi and Tietzen teaches the limitations of claim 1, as noted above. Although disclosing facilitating a purchase, Linevsky does not disclose transmitting a message to a logical address containing the donation to be made by the corresponding said merchant to the affinity entity.
However, Tietzen further teaches transmitting a message to a logical address containing the donation to be made by the corresponding said merchant to the affinity entity (Tietzen, see at least: [0058] discloses a message of a donation is transmitted to logical addresses of the affinity entity.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included transmitting a message to a logical address containing the donation to 

Regarding claim 4, Linevsky in view of Udumudi and Tietzen teaches the limitations of claim 1, as noted above. Although disclosing facilitating a purchase, Linevsky does not disclose wherein the hardware is an Internet server hardware system for dynamically generating loyalty program communications with a web- enabled computing device.
However, Tietzen further teaches wherein the hardware is an Internet server hardware system for dynamically generating loyalty program communications with a web- enabled computing device (Tietzen, see at least: [0152]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the hardware is an Internet server hardware system for dynamically generating loyalty program communications with a web- enabled computing device as taught by Tietzen in the system of Linevsky for at least the rationale noted above.

Regarding claim 5, Linevsky in view of Udumudi and Tietzen teaches the limitations of claim 5, as noted above. Linevsky discloses wherein the web-enabled computing device is a web-enabled mobile computing device (Linevsky, see at least: [0062]). 
Additionally, Tietzen further teaches wherein the hardware is an Internet server hardware system for dynamically generating loyalty program communications with a web- enabled computing device (Tietzen, see at least: [0152]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the hardware is an Internet server hardware system for 

Regarding claim 7, Linevsky discloses a method comprising a plurality of steps each being performed by a web enabled computing device, wherein the steps include: 
serving for delivery to a web browser corresponding to an e-commerce customer, for each of a plurality of received search terms, a virtual shopping cart and a webpage of a merchant e-commerce website (Linevsky, see at least: [0077] discloses “users 156 browse the electronic catalogs stored on the server by sending requests for data.” [0086] discloses “through the search box displayed at the top of the page, users can search for a word or phrase and be returned a list of products matching their criteria,” and “the search…can either be site wide (across all catalogs) [i.e., different merchants].” See also, [0011], [0012]), wherein the serving is performed such that: 
the merchant e-commerce website served to the web browser logically corresponds to a merchant domain name that is limited to one of a plurality of different merchant domain names respectively and logically corresponding to the other said merchant e-commerce websites that are logically associated, and in network communication, with an umbrella domain site having a primary domain name of which the plurality of different merchant domain names are not subdomain names (Linevsky, see at least: [0077] discloses “users 156 browse the electronic catalogs stored on the server by sending requests for data.” [0081] discloses “search link 183 which does a search across all catalogs.” [0086] discloses “through the search box displayed at the top of the page, users can search for a word or phrase and be returned a list of products ; and 
each said merchant e-commerce website offers for sale items mutually exclusive to items offered for sale by the other said merchant e-commerce websites (Linevsky, see at least: Fig. 6 displays that each catalog contains different items); 
retrieving, from the umbrella domain site, information pertaining to: 
the e-commerce customer (Linevsky, see at least: [0098] discloses “the wish list page…is displayed…the wish list allows users to ‘bookmark’ products from different merchant catalogs.” [0104] discloses “global shopping cart” where “users collect products from any of the merchant catalogs making up the system.”); 
contents of the virtual shopping cart that includes a plurality of different items each sold by a different said merchant e-commerce website (Linevsky, see at least: [0098] discloses “the wish list page…is displayed…the wish list allows users to ‘bookmark’ products from different merchant catalogs.” [0104] discloses “global shopping cart” where “users collect products from any of the merchant catalogs making up the system.”); 9US Patent Application S/N 16/170,186Docket No. TZBL-001US Response to Office action mailed June 26, 2020 and 
payment information pertaining to a payment received by only one said merchant domain name for an entirety of the contents of the virtual shopping cart from the e-commerce customer; 
the serving further comprises: 
for each of the plurality of received search terms: 
comparing the received search term to metadata associated with the plurality of different merchant domain names (Linevsky, see at least: [0087] ; and 
when: 
the received search term matches the metadata associated with one said merchant e-commerce website (Linevsky, see at least: [0077] discloses “in response to user requests, the server generates pages which are then served to the user’s device and displayed.” [0086] discloses “users can search for a word or phrase and be returned a list of products matching their criteria,” and “the search…can either be site wide (across all catalogs).” [0087] discloses “the searches are system multi-catalog wide.” [0106] discloses “merchants subscribe to have their catalogs created and hosted on the electronic catalog emulation service,” e.g., each catalog belongs to a different merchant. See also, [0011], [0012]); and 
serving for delivery to the web browser corresponding to the e-commerce customer the matching said webpage of the merchant e-commerce website (Linevsky, see at least: [0077] discloses “in response to user requests, the server generates pages which are then served to the user’s device and displayed.” [0086] discloses “users can search for a word or phrase and be returned a list of products matching their criteria,” and “the search…can either be site wide (across all catalogs).” [0087] discloses “the searches are system multi-catalog wide.” [0106] discloses “merchants subscribe to have their catalogs created and hosted on the .
Although disclosing allowing a user to checkout in a single location at a single domain, Linevsky does not disclose:
	preparing, using the retrieved customer information, an invoice for the entirety of the contents of the virtual shopping cart, wherein the preparing is performed such that the invoice attributes a partial payment, derived from the payment information, to each of a plurality of merchants respectively corresponding each said item in the virtual shopping cart such that a sum of the partial payments equals to the payment received by the one said merchant domain name for the entirety of the contents of the virtual shopping cart.
However, Udumudi teaches: 
preparing, using the retrieved customer information, an invoice for the entirety of the contents of the virtual shopping cart, wherein the preparing is performed such that the invoice attributes a partial payment, derived from the payment information, to each of a plurality of merchants respectively corresponding each said item in the virtual shopping cart such that a sum of the partial payments equals to the payment received by the one said merchant domain name for the entirety of the contents of the virtual shopping cart (Udumudi, see at least: Fig. 5 & [0067] disclose a checkout screen 58 including individual prices to each merchant and a total for the order.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included preparing, using the retrieved customer information, an invoice for the entirety of the contents of the virtual shopping cart, wherein the preparing is performed such that the invoice attributes a partial payment, derived from the payment information, to each of a 
Additionally, although disclosing allowing a customer to make a purchase from a plurality of merchants, Linevsky does not disclose: 
the e-commerce customer is associated with a physical address stored as network accessible information stored in the umbrella domain site; 
each said merchant domain name corresponds to a merchant associated with a physical address stored as network accessible information stored in the umbrella domain site; and 
accessing the umbrella domain site to retrieve the respective physical addresses of the e- commerce customer and the merchant corresponding to the matching one said merchant e-commerce website; and 
when the respective physical addresses of the e-commerce customer and the merchant corresponding to the matching one said merchant e-commerce website are determined to be located within a same community by a predetermined community definition, then serving for delivery to the web browser corresponding to the e-commerce customer the matching said webpage of the merchant e-commerce website; and
for each of the plurality of merchants respectively corresponding each said item in the virtual shopping cart, transmitting a message to a logical address corresponding to the e-commerce customer containing information about a donation to be made by the corresponding said merchant to an affinity entity, wherein the donation is derived from a business rule.
	However, Tietzen teaches:
the e-commerce customer is associated with a physical address stored as network accessible information stored in the umbrella domain site (Tietzen, see at least: [0040] teaches “merchant…identifiers can be assigned to the merchant…when each are registered with or otherwise sign up for participate in the Donation Audit Web Service 214,” and the “registration process will include the collection of physical and logical addresses for each.” See also, abstract); 
each said merchant domain name corresponds to a merchant associated with a physical address stored as network accessible information stored in the umbrella domain site (Tietzen, see at least: [0040] teaches “merchant…identifiers can be assigned to the merchant…when each are registered with or otherwise sign up for participate ion the Donation Audit Web Service 214,” and the “registration process will include the collection of physical and logical addresses for each.” See also, abstract); and 
accessing the umbrella domain site to retrieve the respective physical addresses of the e- commerce customer and the merchant corresponding to the matching one said merchant e-commerce website (Tietzen, see at least: abstract discloses a customer transacts with a merchant in the customer’s local community in exchange for the merchant’s agreement to make an auditable donation to a charity serving the local community. See also, [0013], [0017], [0038]); and 
when the respective physical addresses of the e-commerce customer and the merchant corresponding to the matching one said merchant e-commerce website are determined to be located within a same community by a predetermined community definition (Tietzen, see at least: abstract discloses a customer transacts with a merchant in the customer’s local community in , and
 for each of the plurality of merchants respectively corresponding each said item in the virtual shopping cart, transmitting a message to a logical address corresponding to the e-commerce customer containing information about a donation to be made by the corresponding said merchant to an affinity entity, wherein the donation is derived from a business rule (Tietzen, see at least: abstract discloses a customer transacts with a merchant in the customer’s local community in exchange for the merchant’s agreement to make an auditable donation to a charity serving the local community. [0058] discloses a message of a donation is transmitted to logical addresses of the affinity entity. See also, [0013], [0017], [0038]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features as taught by Tietzen in the multi-merchant purchasing system of Linevsky because it would have it would have provided more incentive for customers and merchants to perform local business (Tietzen: [0005]).

Regarding claim 8, claim 8 is directed to a method. Claim 8 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method as well. Claim 8 is therefore rejected for the same reasons as set forth above for claim 2.  




Regarding claim 9, Linevsky in view of Udumudi and Tietzen teaches the limitations of claim 7, as noted above. Linevsky does not disclose:
wherein the predetermined community definition is that the respective physical addresses of the e-commerce customer and the merchant corresponding to the matching one said merchant e-commerce website are within an area selected from the group consisting of: 
the same governmentally issued postal code; 
the same political or legal division that is at least one of a province, state, county, prefecture, city, city-state, and borough; and 
an area separated by a distance navigable by a predetermined transportation mode within a predetermined maximum navigation time as determined by a predetermined a navigation time algorithm.
	However, Tietzen further teaches:
wherein the predetermined community definition is that the respective physical addresses of the e-commerce customer and the merchant corresponding to the matching one said merchant e-commerce website are within an area selected from the group consisting of: 
the same governmentally issued postal code (Tietzen, see at least: [0041] teaches “the local community of each of the merchant and its customer can be determined,” using several methods, for example “whether the merchant’s place of business has a governmentally issued postal code that is the same or within a predetermined proximity as that of its customer’s residence.”); 
the same political or legal division that is at least one of a province, state, county, prefecture, city, city-state, and borough (Tietzen, see at least: [0041] teaches “the local community of each of the merchant and its customer can be determined,” using several ; and 
an area separated by a distance navigable by a predetermined transportation mode within a predetermined maximum navigation time as determined by a predetermined a navigation time algorithm (Tietzen, see at least: [0043] teaches “a navigation algorithm, using any of the various different travel methods (e.g., walking, automobile, bicycle, mass transit, etc.), may be used to determine whether or not the time, using one or more travel methods is within a predetermined time limit to ascertain whether or not the merchant and its customer share the same local community.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features as taught by Tietzen in the multi-merchant purchasing system of Linevsky because it would have it would have provided more incentive for customers and merchants to perform local business (Tietzen: [0005]).

Regarding claims 11-15, claims 11-15 are directed to a non-transitory computer readable medium. Claims 11-15 recite limitations that are parallel in nature to those addressed above for claims 1-5 which are directed towards a method. Claims 11-15 are therefore rejected for the same reasons as set forth above for claims 1-5, respectively.  



Regarding claim 16, claim 16 is directed to an Internet server. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 7.  

Regarding claim 17, Linevsky in view of Udumudi and Tietzen teaches the limitations of claim 17, as noted above. Although disclosing facilitating a purchase, Linevsky does not disclose the donation is designed to be made to an affinity entity selected by the e-commerce customer; and the affinity entity has a geographic location in the same local community as the e-commerce customer.  
However, Tietzen further teaches:
the donation is designed to be made to an affinity entity selected by the e-commerce customer (Tietzen, see at least: [0014]); and 
the affinity entity has a geographic location in the same local community as the e-commerce customer (Tietzen, see at least: abstract discloses a customer transacts with a merchant in the customer’s local community in exchange for the merchant’s agreement to make an auditable donation to a charity serving the local community. See also, [0013], [0017], [0038]).  

Regarding claim 18, claim 18 is directed to a method. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 2.  


10US Patent Application S/N 16/170,186Docket No. TZBL-001US Response to Office action mailed June 26, 2020commerce customer the matching said webpage of the merchant e- commerce website; and
deriving, using a business rule, a donation to be made by each of the plurality of merchants respectively corresponding each said item in the virtual shopping cart. 
Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s amendments been fully considered but do not act to make the claims eligible. As such, the rejection is hereby maintained. Additionally, it is noted that no arguments were presented as to why or how the amendments overcome the rejection. 

With respect to the rejections made under 35 U.S.C. 102/103, Applicant’s arguments have been considered and are persuasive, in part. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
On page 13 of the Remarks, Applicant argues the “neither Linevsky, Tietzen, nor Udumudi…teach, suggest, or imply that information from a consumer's shopping at each of a plurality of different connected merchant e-Commerce web sites, as represented by a virtual shopping cart, flows from, between, and among the plurality of different connected merchant e-Commerce web sites.” The Examiner respectfully notes that the claims do not require a consumer’s shopping at each of a plurality of different connected merchant e-commerce websites to flow from, between, and among a plurality of different connected merchant e-commerce websites. Rather, the claims recite serving a virtual shopping cart and a webpage of a merchant e-commerce website. This is interpreted as serving a virtual shopping cart with items and serving merchant websites. Linevsky discloses a virtual shopping cart such as the global shopping cart (see: [0104]). Additionally, Linevsky discloses providing merchant e-commerce websites because it discloses how merchant each have their own website which is used to provide their product feeds (see: [0119], [0124]). 

On page 14 of the Remarks, Applicant argues the “neither Linevsky, Tietzen, nor Udumudi…teach, suggest, or imply items offered for sale at each of a plurality of different merchant e- Commerce websites are mutually exclusive to items offered for sale at any of the other merchant e-commerce websites.” The Examiner respectfully disagrees. As shown in at least Figure 6 of Linevsky, each merchant has a different catalog thereby suggesting that the products sold are all different across merchants. Additionally, as can be seen in Figure 6, none of the merchants sell the same items. For example, the different products range from “Pillows & Bedding Collections,” “Home Garden & Unique Accents,” “Lighting Fixtures for Every Room,” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625